Title: To Thomas Jefferson from Robert R. Livingston, 14 April 1803
From: Livingston, Robert R.
To: Jefferson, Thomas


          
            Dear Sir
            Paris 14. April 1803
          
          Mr. Monroe delivered me your very friendly Letter of the 3d. of Feby. the night before last immediately upon his arrival here—I wish it was in my power to give a more full answer to it, than the hurry of the present moment affords me. For the last three weeks I have been in continual agitation, the days were to the last degree important. It was necessary to seek information thro’ every possible channel, it was equally necessary to endeavour to turn that information to advantage. How far I have done this you will be able to judge from the dispatches that accompany this—When I cast my eye upon the Map, and consider the vast and rich Country that lays before us, when I look forward one hundred years & see that Country improved & settled by Millions who will either be ranged in hostile array against us, or enlisted under our banners as we now decide. I think the weal, or woe of our Country lays in our hands, & depends upon the determination of a moment—I have not seen Mr. Monroe Since last night having been continually engaged since, I trust however that we shall concur in opinion, & that your administration will be distinguished, by the acquisition of a territory not less valuable to us than half the United States—That we shall be freed from European controversies, & that we shall rest in the physical impossibility of having an enemy at our doors;—which could not be the case if the mississippi was our boundary, the region on the other side is too inviting to be unsettled, & whoever is the sovereign our own people, as well as the inhabitants of Europe, would flock to it—Tho’ the coming of Mr. Monroe has put a little check to my opperations, & afforded a pretence for delays here, yet I am persuaded that the measure was a prudent one, as it respected the crisis in our own Country, and as it added an able counseller to your agent here—So important and weighty is the matter before us, that I rejoice in the aid of a friend, in whose patriotism & judgement I have the highest confidence—Tho’ not being presented he cannot officially appear as yet in the present negotiation—I shall do nothing but with his full approbation, & in a few days I hope he may engage officially—Not a moment is to be lost, least a change should take place in the situation of Europe, in the present dispositions of the first Consul, or least he should go, as he proposes in a few days to Brussells, before any thing is concluded—I have agreed with Mr. Monroe that it will be best for the present not to deliver your letter to Dupond—he has no interest that can in any wise serve us, and his warm imagination hurries him into plans that may hurt us—The only person with whom he converses freely is one that interferes but little in great political arrangements, & as he delivers his plans to him without any previous consultation with me, tho’ as we are upon the best terms, he shews them to me afterwards—they are more calculated to promote the views of France, than of our Country, & were they fortified by a letter expressive of so much confidence in him as yours discovers, they would have a dangerous weight—You will pardon the liberty we have taken, we trust that were you on the spot you would think as we do, when our negotiations have taken some decided complection we will deliver the Letter—The reflection contained in Mr. Ross’es speach on the subject of the distribution of two millions of dollars in bribes has been much noticed here, as you find by my letter to Mr. Madison—it naturally leads to a belief that some such hint has been given by me—I think it not improbable that Clark, or some other person may have said or written this—it is very extraordinary that Clark who was but ten days here, & in a rank, & character, that admitted him into no society about the Court should have presumed to fathom the secrets of the most secret cabinet of Europe—I am very sorry that you have made no appointment for England; as a war is almost certain you want a man of Talents, address, & character there—your political, & commercial concerns will call for the utmost attention—I have written to endeavour to persuade Mr. King to remain some time longer at least ’till we close our negotiation here, as it may be well to be backed there if necessary—I broke off here to call on Mr. Monroe & have some conversation with him relative to the communication of Mr. Marbois—& to take him to Mr. Talleyrands, agreeably to appointment—I there saw our commission for the first time, which I find contrary to my expectation, in making him Envoy extraordinary, gives him a step above me—but this is of little moment as our powers are similar, but what astonished me was to find that the commission limits our power to treat for territory on the East side of the Mississippi, so that if they are scrupulous, all our hopes of treating for this immense Country must vanish into air—I shall have no difficulty in going on since my old commission will bear me out—Mr. Monroe will not refuse to act under his commission—the fear is that they will scruple here when our powers are examined—I find too that Mr. Monroe has one title in the commission & another in his letter of credence, in which letter also, the titles of the first Consul are mistaken—
          At three OClock Mr. Monroe was presented by me to the Minister who received us very graciously, we found Mr. Marbois there, he told me that he had just been communicating to the Minister, what had passed between us last night and added that he wished that I would enable him, to meet the proposition of the first Consul on this subject, I told him they were too wide of our mark, and our means—I asked the Minister to obtain the earliest day for the presentation of Mr. Monroe, as it was important that we should enter upon our mission as soon as possible, he assured me, he would speak to the first Consul on the subject that night so that I am in hopes he will be presented on sunday, tho’ it has been usual only to present on the 15th of each month—Lord Witworth and others have been kept a whole month in waiting—Talleyrand added that even before the presentation some person would probably be indicated with whom we might treat—This person will of course be Marbois; Thus you find us fairly afloat, & if our commission does not set us aground, I hope we shall make a noble harbour, you must not however be surprised if the ships charges run high—
          War you may consider as morally certain, tho’ the sword may yet be suspended some days—I thank you Sir for your very polite & friendly expressions, with which you conclude your letter—I think with you that much of the happiness of our Country will depend upon the success of our mission, now particularly that so great a field is opened upon us—our zeal & attention to the object, I believe you may have the utmost reliance upon, & if we fail it will not be from the want of the most earnest desire to serve our Country, but from mistaken views of what will have that happy effect—Be assured my Dear Sir of the interest I take in your happiness, & the honor of your administration which has given to our Country the most splendid consideration in Europe, as well as real happiness at home
          Believe me to be Dear Sir with the highest Respect & Esteem your Obt. Hube Sert
          
            Robt R Livingston
          
        